EXHIBIT 10.1


 
 
SERIES A PERFERRED TERMINATION, LOAN AND GENERAL RELEASE AGREEMENT
 


This Series A Preferred Termination and Settlement Agreement (this “Agreement”)
is made as of this 26th day of October, 2015, by and between Signal Point
Holdings Corp., a company duly organized under the laws of the State of Delaware
and all its Subsidiaries (“Borrower”), having a principal place of business
Continental Plaza 433 Hackensack Avenue, Hackensack, NJ  07601, and Allied
International Fund, Inc., having an office at One Beech Tree Lane, Brookville,
NY 11545 (the "Lender"). This Agreement refers to Borrower and Lender
individually as a “Party,” and to both entities collectively as the “Parties.”
 
WHEREAS, Lender and Borrower are parties to that certain Series A Preferred
Stock (“Stock”), pursuant to which Lender claims numerous breaches, arrears and
other non-curable defaults which Borrower disputes;
 
WHEREAS, the Parties desire to terminate the Series A Preferred, exchange the
amounts owed under the Series A Preferred, transfer Lender’s Security Agreement
and file UCCs to become part of an integral to this Agreement and the Note
(defined below);
 
WHEREAS, Borrower is obligated to pay under the Stock certain dividends based
upon 1% of the Borrower’s gross revenue or $50,000, whichever is greater,
through the term of the Stock;
 
WHEREAS, Borrower has paid $1,550,000 in dividends as of the date of this
Agreement (“Dividends”);
 
WHEREAS, Borrower contends that the Dividends must be repaid;
 
WHEREAS, Lender disputes that such Dividends must be repaid and claims that
Borrower has failed to pay amounts owed pursuant to the Stock;
 
WHEREAS, the Parties desire to terminate the Series A Preferred and Exchange in
a Tax Free Exchange the amounts legally owed and due under the Series A
Preferred to a discounted Term Note (“Note”) attached hereto as Exhibit B;
 
WHEREAS, Borrower owes and agrees to pay to Lender $2,700,000 under the Note;
and
 
WHEREAS, the Parties desire to amicably resolve the disputes identified in this
Agreement on the terms described below, without any admission of liability or
fault on the part of either Party;
 
NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth below, the Parties hereby agree as follows:


AGREEMENT


1.        Settlement.  In exchange for the mutual releases detailed in Section 2
below, the Parties agree:
 
Stock Cancellation and Exchange: As an inducement to the Lender, the Borrower
agrees that it may not prepay the Loan regardless of State, Federal or local
laws and statues and waives all defenses and claims related to the right of
repayment. Thus, it is mutually agreed that based on the Borrower’s inducement,
Lender will discount the amount due and owing.  Borrower acknowledges that as of
this date it is mutually agreed that amount owed is a  reduced amount of
$2,700,000.00 (the “Reduction of Debt”) with the following understanding: (i)
Borrower Agrees that the Lender’s Note bears interest at the rate of 8%  and
will be paid over six and a half (6.5) years (interest is included in the
amount) in 156 equal bi-monthly installments of $17,305.69 with total Debt
payments equaling $2,700,000; and, (ii) Borrower agrees that it cannot prepay
this Note before the Maturity Date and, if it does desire to prepay, the
prepayment amount will be fixed at $2,700,000, less the actual payments already
made; and the UCC’s will be secured at $2,700,000.
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 

 
 

 
a.  
Note.  “Note” means that certain Term Note of even date herewith made by the
Borrower in favor of the Lender in the original principal amount of $2,700,000,
payable in 156 bi-monthly installment Payments of $17,305.69 each as such may be
amended, extended and/or restated, and attached hereto as Exhibit B.



b.  
Security for Note “Security” means the Security Agreement of July 31, 2015
Exhibit A hereto attached and ALL UCC’s filed in favor of the lender.



c.  
Payments to Lender. Commencing November 16th 2015, and on each successive first
and fifteenth day of the month (or the next business day thereafter for any day
which is a bank holiday)  until the Maturity Date of the Note, Borrower shall
pay Lender, via wire transfer to Lender’s designated account, 156 bi-monthly sum
of $17,305.69 (the “Payment”).



d.  
Note Payments.  The Borrower shall pay all amounts due under this Agreement at
the times and places and in the manner provided for herein, and promptly pay
when due all other amounts owing to the Lender under the Note.



e.  
Application of Bi Weekly Payments. The amount of $17,305.69 of each Payment
shall be applied by Lender on account of the Loan in accordance with the
principal and interest payments due under the Note.

 
 
f.  
Maturity Date and Effect of Late Fees or Other Charges. On the Maturity Date, or
on such earlier date as required under the terms of the Note or this Agreement,
the Borrower shall pay to the Lender the entire then unpaid balance of principal
and interest due under the Note.  Upon such payment, Borrower’s obligation to
make the Payment shall immediately terminate.  In the event Borrower’s failure
to timely make any Payment results in any late fee, default interest rate, or
other cost or expense chargeable to Borrower under the Note, then in such event
any subsequent Payments received by Lender shall first be applied to make Lender
whole with respect to any such fees or charges, then to the principal and
interest payment due under the Note, and the balance applied towards the amounts
due under the Schedules.



g.  
No Prepayment.  In consideration for the Reduction of Debt, Borrower agrees that
it shall have no right to prepay the Note in full or in part, for any reason,
and may only repay the Note making the Payments as set forth herein, unless
expressly agreed in a writing signed by Lender.



h.  
Payment of Attorney’s Fees. Within ten (10) business days of this Agreement, the
Company shall pay by immediate wire transfer to Lender’s attorney, Peter R.
Ginsberg Law, LLC, attorney’s fees in the amount of, $10,000, which represents
legal fees related to the Allied Series A Preferred representation.



i.  
Security for Note. The obligation under the Note shall be secured by the
Security Agreement and UCC’s of July 31, 2015 and the other Loan Documents, as
applicable.



j.  
Termination of Series A Preferred Stock.  The Parties hereby agree that the
Stock is hereby terminated in its entirety.  Lender shall surrender any
certificates associated with the stock or certify their destruction in document
acceptable to the Borrower.  Lender shall take whatever actions are necessary
and execute any documents necessary to effectuate the termination of the Stock.
As of the date of this Agreement all obligations of the Borrower under the Stock
are null and void.



k.  
Stock Cancelation and Term Note Conversion It is mutually agreed that, as
inducement for the cancellation of the Stock, and issuance of the Note, that the
Parties shall enter into the term note attached hereto as Exhibit B which
represents the value of the Stock as determined by the Parties.

 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

 
 

 
2.           Mutual Releases and Indemnification.


a.  
Past and Present Claims.



 
i.
Borrower, on its own behalf and on behalf of its past, present, and future,
directors, officers, employees, agents, representatives, attorneys, parent
corporations, parent limited liability companies, subsidiaries, affiliates,
predecessors, successors, heirs, executors, and assigns, (“Borrower Release
Parties”), hereby releases Lender, its Affiliates, and its present, and future
shareholders, members, principals, directors, officers, Robert DePalo, Rosemarie
DePalo, Elliot Lutzker, Davidoff, Hutcher and Citron LLP, employees, agents,
representatives, attorneys, parent corporations, parent limited liability
companies, subsidiaries, affiliates, predecessors, successors, heirs, executors,
and assigns (“Lender Released Parties”),  from any and all legal, equitable, or
other statutory and common law claims by and between Borrower Release Parties,
on the one hand, and Lender Released Parties, on the other, whether known or
unknown, suspected or unsuspected, existing at any time up to the Effective
Date, that in any way arise out of or relate to the Stock or payment of
Dividends thereunder.  



 
ii.
RoomLinx, Inc., on its own behalf and on behalf of its past, present, and
future, directors, officers, employees, agents, representatives, attorneys,
parent corporations, parent limited liability companies, subsidiaries,
affiliates, predecessors, successors, heirs, executors, and assigns, (“Borrower
Release Parties”), hereby releases Lender, its Affiliates, and its present, and
future shareholders, members, principals, directors, officers, Robert DePalo,
Rosemarie DePalo, Elliot Lutzker, Davidoff, Hutcher and Citron LLP, employees,
agents, representatives, attorneys, parent corporations, parent limited
liability companies, subsidiaries, affiliates, predecessors, successors, heirs,
executors, and assigns (“Lender Released Parties”),  from any and all legal,
equitable, or other statutory and common law claims by and between Borrower
Release Parties, on the one hand, and Lender Released Parties, on the other,
whether known or unknown, suspected or unsuspected, existing at any time up to
the Effective Date, that in any way arise out of or relate to the Stock or
payment of Dividends thereunder.  



 
iii.
Lender, on its own behalf and on behalf of its past, present, and future
shareholders, members, principals, directors, officers, employees, agents,
representatives, attorneys, parent corporations, parent limited liability
companies, subsidiaries, affiliates, predecessors, successors, heirs, executors,
and assigns, (“Lender Releasing Parties”) hereby releases Borrower and Roomlinx,
Inc., and their respective past, present, and future shareholders, members,
principals, directors, officers, employees, agents, representatives, attorneys,
parent corporations, parent limited liability companies, subsidiaries,
affiliates, predecessors, successors, heirs, executors, assigns, Andrew
Bressman, Aaron Dobrinsky, Chris Broderick, Anna Setola and Steven Vella
(“Borrower Released Parties”) from any and all legal, equitable, or other
statutory and common law claims by and between Lender Releasing Parties, , on
the one hand, and Borrower Released Parties, on the other, whether known or
unknown, suspected or unsuspected, existing at any time up to the Effective
Date, that in any way arise out of or relate to the Stock or payments of
Dividends thereunder, including any obligation to adopt the Stock on the part of
Roomlinx, Inc.



 
b.
Future Claims.  The Parties acknowledge that this Agreement does not release any
future claims by and between the Parties arising from this Agreement or the
Note.

 


3.  
Non-Taxable Event.  The Parties agree that the termination of the Stock which
was a $3,200,000 Secured Debt and exchange the Term Note  obligation of
$2,700,000 of the Borrower as set forth in this Agreement and the Note is a
non-taxable event under Section 368 (a) (1) (E) of the Internal Revenue Code  of
1986, as amended, or Other applicable code.

 
 
 

 
- 3 -

--------------------------------------------------------------------------------

 



 


 
4.  
Notices.

 


 
a.
Notices.  All notices or other communications to be given or that may be given
by either Party to the other shall be deemed to have been duly given when made
in writing and delivered in person; delivery by a nationally recognized
overnight courier service; sent by United States mail, postage prepaid,
certified, return receipt requested; or sent via facsimile with confirmation of
receipt with a copy to follow through the United States mail as required above,
in each case addressed as follows:



If to Borrower:
Attention:  Aaron Dobrinsky
 
Signal Point Communications
 
433 Hackensack Ave, 6th Floor
 
Hackensack, New Jersey 07601
   
With a copy to:
Attention:  Legal Department
 
Signal Point Communications
 
433 Hackensack Ave, 6th Floor
 
Hackensack, New Jersey 07601
   
If to Lender:
Attention: Rosemarie DePalo
 
Allied International Fund, Inc.
 
One Beech Tree Lane
 
Brookville, NY 11545
   
With a copy to:
Attention: Peter R. Ginsberg
 
Peter R. Ginsberg Law LLC
 
80 Pine Street, 33rd Floor
 
New York, NY 10005



 
b.
Timing of Delivery.  All such notices or communications shall be deemed given as
follows:  (i) if personally delivered, delivered by a nationally recognized
overnight courier service, or sent via facsimile with confirmation of receipt
with a copy to follow by United States mail, on the date so delivered; or (ii)
if mailed by United States mail, postage prepaid, certified, return receipt
requested, five (5) calendar days after the date so mailed or on the date the
return receipt is signed, whichever is earlier.  The address to which notices or
communications may be given to either Party may be changed by written notice
given by one Party to the other pursuant to this Section.



5.  
Representations and Warranties.



a.  
The Borrower represents and warrants to the Lender that it is a duly organized,
validly existing company, in good standing under the laws of the State of
Delaware or other State as applicable with respect to Subsidiaries or other
Guarantors herein or hereafter added, and is in good standing under the laws of
each other jurisdiction in which conduct business or owns property requiring
such qualification. The Borrower and Lender further represents and warrants as
to itself that: (a) it has full power to enter into and perform this Agreement
and the Note and other documents to which it is a party and has taken all
necessary action to authorize, or to cause, the execution, delivery and
performance of this Agreement and the Note; (b) this Agreement and the Note
constitute the legal, valid and binding obligations of the Borrower, enforceable
in accordance with their respective terms; (c) the execution, delivery and
performance of this Agreement and the Note will not violate any provision of any
existing law or regulation applicable to it or its governing documents or of any
order or decree of any court, arbitrator or governmental authority or of any
contractual undertaking to which it is a party or by which it may be bound; (d)
no consents, licenses, approvals or authorizations of, exemptions by or
registrations or declarations with, any governmental authority are required with
respect to this Agreement or the Note which shall not have been obtained by the
closing of this Loan.

 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 



b.    Subsidiaries.  The Borrower has the following Subsidiaries.


i)  
SignalShare LLC

ii)  
SignalShare Software Development Corp

 
iii)  
Signal Point Telecommunications Corp.

 
iv)  
Signal Point Corp



6.  
Covenants. The Borrower covenants and agrees with the Lender as follows:



a.      Loan Payments.  The Borrower shall pay all amounts due under this
Agreement at the times and places and in the manner provided for herein, and
promptly pay when due all other amounts owing to the Lender with respect to fees
and otherwise as required by the Note.


7.  
Events of Default.  The occurrence of any of the following events shall
constitute an "Event of Default" under this Agreement:



a.     The Borrower fails to make any Bi Weekly Payments due under this
Agreement and Note within ten (10) business days of its due date, and fails to
cure such nonpayment within five (5) business days of written notice thereof.
 
b.     The Borrower fails to make any other payment in respect of this Agreement
within five  days (5) of written notice thereof.


c.     Any material representation or warranty contained herein shall at any
time prove to have been incorrect in any material respect when made or any
representation or warranty made in connection with the execution and delivery of
this Agreement or any other instrument, document, certificate or statement
executed and delivered in connection with the Agreement shall at any time prove
to have been incorrect in any material respect when made.
 
d.     A Party shall default in the performance of any other term, covenant or
agreement contained in this Agreement, which is not remedied within ten (10)
days after written notice thereof.
 
e.      The Borrower shall default under the Note after giving effect to any
applicable cure periods.
 
g.    The Borrower shall be dissolved, shall become insolvent or bankrupt or
shall cease paying its debts as they mature or shall make an assignment for the
benefit of creditors; or a trustee, receiver or liquidator shall be appointed
for the Borrower or for a substantial part of the property of the Borrower; or
bankruptcy, reorganization, arrangement, insolvency or similar proceedings shall
be instituted by or against the Borrower under the laws of any jurisdiction
(provided that, if involuntary, such proceedings shall not be an Event of
Default unless they are not stayed or dismissed within forty-five (45) days).


8.  
Rights and Remedies on Default.  Upon the occurrence of any Event of Default and
at any time thereafter, taking into account any applicable notice, grace or cure
period and provided such Event of Default, in the case of payment obligations,
is not cured, in addition to any other rights and remedies available to the
non-breaching Party under this Agreement or otherwise, such Party may exercise
any one or more of the following rights and remedies (all of which shall be
cumulative):



a.     Declare the entire unpaid principal amount due Lender then outstanding,
all interest accrued and unpaid thereon and all other amounts payable under this
Agreement, and all other indebtedness of the Borrower to the Lender due under or
in connection with this Agreement or the Note, to be forthwith due and payable,
whereupon the same shall become forthwith due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower.
 
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 

 


 
b.
Enforce the provisions of this Agreement and/or the Note by legal proceedings
for the specific performance of any covenant or agreement contained herein or
therein or for the enforcement of any other appropriate legal or equitable
remedy, and the non-breaching Party may recover damages caused by any breach by
the other Party of the provisions of this Agreement or the Note, including court
costs, reasonable out-of-pocket attorneys' fees and other reasonable
out-of-pocket costs and expenses incurred in the enforcement of the obligations
under this Agreement.



 
c.
Exercise all rights and remedies under this Agreement and/or Note and any other
applicable agreement; and exercise all other rights and remedies which  a Party
may have under applicable law.



9.  
Dispute Resolution.



a.  
Pursuit of Legal and Equitable Remedies.  If a dispute cannot be resolved
between the Parties after thirty (30) days of negotiations, a Party may seek all
available legal and equitable remedies.  This Agreement shall be governed by the
laws of the State of New York, without regard to any conflict of law
provisions.  Jurisdiction and venue for any such proceedings shall lie
exclusively with state or federal courts with jurisdiction in New York, New
York.



b.  
Waiver Of Jury Trial.  The Lender and Borrower agree that neither of them nor
any assignee or successor shall (a) seek a jury trial in any lawsuit,
proceeding, counterclaim or any other action based upon, or arising out of, this
agreement, any related instruments, any collateral or the dealings or the
relationship between them, or (b) seek to consolidate any such action with any
other action in which a jury trial cannot be or has not been waived.  The
provisions of this paragraph have been fully discussed by the Lender and the
Borrower and these provisions shall be subject to no exceptions.  Neither the
Lender nor the Borrower has agreed with or represented to the other that the
provisions of this paragraph will not be fully enforced in all instances.



c.  
Waiver of Defenses.   The Borrower waivers all defenses related to Defaults and
Non-Payment.



10.  
Costs and Expenses.  The Borrower agrees to pay on demand all reasonable and
customary out-of-pocket costs and expenses (including, without limitation, the
reasonable out-of-pocket fees and reasonable out-of-pocket expenses of legal
counsel and independent public accountants) incurred by the Lender in connection
with interpreting, administering, preserving, enforcing or exercising any rights
or remedies under this Agreement, the Note and any other related documents, all
whether or not legal action is instituted



11.  
Voluntary Agreement.  This Agreement is given voluntarily and without any duress
or undue influence on the part of any person, firm, or corporation.



12.  
Compromise.  This Agreement compromises and settles claims that are denied and
contested. Nothing in this Agreement shall be construed to be an admission by
any Party to this Agreement. Each of the Parties denies any liability in
connection with any claim and intends hereby solely to avoid litigation. This
Agreement shall not be used in any way as evidence against any Party, except for
the enforcement of this Agreement.



13.
Successors and Assigns.  The Parties make this Agreement for the benefit of
themselves and their past, present, and future agents, representatives,
shareholders, principals, attorneys, affiliates, parent corporations,
subsidiaries, officers, directors, employees, predecessors, successors, heirs,
executors, or assigns; provided that the Borrower may not assign any rights or
obligations under this Agreement without the prior written consent of the
Lender.  It is agreed that the Lender may assign payments due under the Note to
third parties upon reasonable notice to Borrower.

 
 
 
 

 
 
- 6 -

--------------------------------------------------------------------------------

 

 
 

 
14.  
Waivers.  No failure to exercise and no delay in exercising any right, remedy,
or power under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, remedy, or power provided therein or by law or in equity.



15.  
Severability.  If for any reason any provision of this Agreement is determined
to be invalid or unenforceable, then this Agreement will be deemed amended to
the extent necessary to render the otherwise unenforceable provision, and the
rest of the Agreement, valid and enforceable.  If a Court declines to amend this
Agreement as provided herein, the remaining provisions of this Agreement
nevertheless shall be construed, performed, and enforced as if the invalidated
or unenforceable provision had not been included in the text of the Agreement.



16.  
Authority.  Each Party hereby warrants and represents that it has the authority
to enter into this Agreement and is the sole and lawful owner of all rights,
title, and interest in and to all matters that each such Party released pursuant
to Section 2, and that it has not previously assigned or transferred, or
purported to assign or transfer, any of the released matters, in whole or in
part, to any other person or entity.



17.  
Signatures.  The Parties hereby manifest their assent to the terms of this
Agreement by their signatures below. The undersigned represent that they are
authorized to execute this Agreement on behalf of the Party on whose behalf they
sign. Each of the Parties represents that it has read this Agreement, has had an
opportunity to consult with counsel, and signs this Agreement voluntarily on its
own behalf.



18.  
Entire Agreement.  This Agreement (with all Exhibits attached hereto) contains
the entire agreement between the Parties hereto, and supersedes any prior
agreement, promise, or understanding related hereto.  No representations,
inducements, promises, or agreements, oral or written, between the Parties not
embodied herein, shall be of any force or effect.

 
19.  
Amendment of Agreement.  This Agreement may be amended, modified, or waived only
by a written instrument signed by the Parties hereto.

 
20.  
Headings.  The headings used in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
of this Agreement nor the intent of any provision thereof.

 
 
 
 
 

 
- 7 -

--------------------------------------------------------------------------------

 



21.  
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Executed counterparts may be exchanged by facsimile
transmission or in .pdf format via electronic mail to counsel for the Parties.

 


IN WITNESS THEREOF, the Parties affix their signatures hereto:
 
BORROWER:
 
SIGNAL POINT HOLDING CORP
 


 
By:  /s/  Aaron
Dobrinsky                                                             
               Aaron Dobrinsky, CEO


LENDER
 
ALLIED INTERNATIONAL FUND, INC.
 
 


By  /s/  Rosemarie
DePalo                                                            
              Rosemarie DePalo, CEO


Acknowledged to only as to form and Release in Section 2 i herein and not as a
party or obligor under the Agreement,


ROOMLINX, INC. parent of Borrower,


 
 
By:  /s/  Aaron
Dobrinsky                                                               
              Aaron Dobrinsky, CEO


 
 
 

 
 
- 8 -

--------------------------------------------------------------------------------

 












 


EXHIBIT A
SECURITY AGREEMENT DATED JULY 31, 2015












 
 
 
 
 
 
 

 

 
- 9 -

--------------------------------------------------------------------------------

 





 
 
 

 
EXHIBIT B
Allied Term Note















































 
- 10 -

--------------------------------------------------------------------------------

 
